Citation Nr: 1206682	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a joint disorder, including degenerative joint disease of the ankles, knees, hips, back, shoulders, elbows, and wrists.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2010 and November 2010, the Board remanded the Veteran's claim of service connection for a joint disorder for additional development.

The decision below addresses the Veteran's claim of service connection for a joint disorder.  The rating issue pertaining to PTSD is addressed in the remand that follows the Board's decision.


FINDING OF FACT

The Veteran does not have a joint disorder, including degenerative joint disease of the ankles, knees, hips, back, shoulders, elbows, and wrists that had its clinical onset during, or is related to, his active military service; nor was it caused or aggravated by service-connected PTSD.




CONCLUSION OF LAW

The criteria for service connection for a joint disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim of service connection for a joint disorder has been accomplished.  Through October 2005, September 2008, and May 2010 notice letters, the Veteran and his representative were notified of the information and evidence needed to substantiate the Veteran's claim of service connection.  Pursuant to the Board's April 2010 remand, the May 2010 notice letter contained the information and evidence needed to substantiate the claim on a secondary basis.  The September 2008 and May 2010 letters also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in December 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2005, September 2008, and May 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Palo Alto, California.  Pursuant to the Board's April 2010 remand, more recent VA treatment records were obtained.  In May 2010, the Veteran was sent an authorization to release private records from Kaiser Hospital Sunset.  He did not respond to the letter and the duty to assist was frustrated.  In addition, the Veteran was afforded a VA examination in connection with his claim, the report of which is of record.  The examination was conducted pursuant to the Board's April 2010 remand.  Pursuant to the November 2010 remand, a medical opinion was obtained as an addendum to the examination report.  The reports contain sufficient evidence by which to decide the claim regarding the origin of the Veteran's joint disorder and the possible relationship of the disability to his military service and service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the Board in March 2010, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.


II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran asserts that he has a joint disorder, such as degenerative joint disease affecting multiple joints, which is related to his active military service.  At his March 2010 Board hearing, he testified that he made many strenuous and awkward movements as a medic during service.  The Veteran acknowledged that he was initially diagnosed with degenerative joint disease in approximately 2000, but he maintains that any current disorder is related to his experiences in service.  In the alternative, the Veteran asserts that his joint disorder is the result of his service-connected PTSD.  He believes that the constant movement associated with PTSD has caused or aggravated his joint disorder.  Thus, the Veteran contends that service connection is warranted for a joint disorder on a direct and secondary basis.

A review of the Veteran's service treatment records does not reveal any information or evidence regarding arthritis or a joint disorder.  The records document that he did sustain a laceration to his left middle finger in July 1974 when a wall locker landed on his hand.  However, the Veteran was awarded service connection for that injury in an August 1975 rating decision.  Personnel records show that his military occupational specialty was as a medical specialist.  Thus, the Veteran likely experienced movements consistent with that specialty.

Significantly, the Veteran underwent a general VA compensation examination in April 1975-less than one year after discharge from service.  Other than the left finger problem, no joint problem was assessed including arthritis.  The examination did not indicate that there was a problem with the ankles, knees, hips, back, shoulders, elbows, or wrists.

The Veteran stated that he was initially diagnosed with degenerative joint disease in approximately 2000 at the Palo Alto VAMC.  VA treatment records from that time period do not contain a diagnosis of degenerative joint disease or arthritis.  The records do not reflect that arthritis was one of the Veteran's historical medical problems.  The first instance that degenerative joint disease was listed as a medical problem for the Veteran was in July 2005 without any reference to a specific joint.  Since that time, VA treatment providers have not commented on the possibility of a relationship between the Veteran's degenerative joint disease and his military service or his PTSD.

The left iliac area was specifically identified as being painful in January 2008.  However, it was indicated that the problem arose after the Veteran helped a neighbor move heavy stuff.  In September 2009, the Veteran was treated for pain in the left elbow and wrist areas.  These problems were attributed to a fall the Veteran experienced at work.  The left shoulder area was identified as being injured in February 2010.  However, it was indicated that the problem was due to pulling a pallet forcefully with his left arm at work.  Thus, to the extent the post-service treatment records refer to any specific joint problems, the evidence tends to show that the onset of the problems arose from post-service injuries.

In April 2010, the Board remanded the claim to afford the Veteran a VA examination in connection with the claim.  The examiner was to identify any joint disorder of the ankles, knees, hips, back, shoulders, elbows, and wrists and provide an opinion as to the possible relationship of any such disorder to the Veteran's military service or his service-connected PTSD.  Prior to an orthopedic examination, the Veteran underwent VA psychiatric examination in connection with the PTSD claim in June 2010.  The VA psychologist felt that the Veteran's degenerative joint disease is less likely as not caused by or a result of his PTSD based on the reported history.  However, the examiner deferred the question to an orthopedic examiner.

The Veteran underwent VA orthopedic examination in July 2010 and August 2010.  The examiner, who is a VA physician in the orthopedic surgery department, reviewed the claims file and noted that there was very little in regard to any injuries sustained in service.  The examiner noted the Veteran's theories of joint pain secondary to being a medical corpsman and to his PTSD with hypervigilance and excessive walking.  After recording a history from the Veteran, conducting a physical examination, and taking x-rays, the examiner provided the following diagnoses concerning the joints in question:  spondylolisthesis of L4 on L5 with degenerative disease; strain/sprain of the hips; strain/sprain of the knees; right shoulder rotator cuff tendinopathy with under surface tear of the supraspinatus and degenerative changes of the acromioclavicular joint; left shoulder sprain/strain; left elbow lateral epicondylitis resolving and sprain/strain; right elbow sprain/strain; and right and left wrist sprain/strain.

The VA examiner stated that, although the Veteran had the enumerated conditions, there is no significant evidence in his service records to show that there was an injury sustained while he was in service or any aggravation of those injuries.  The examiner indicated that the Veteran's right [sic] shoulder and left elbow injuries are work-related injuries.  Therefore, it was the examiner's opinion that it is less likely as not that the Veteran's injuries are caused by or the result of a service-related condition.  The examiner also gave the opinion that it is less likely as not that the injuries are caused by or the result of PTSD that the Veteran most definitely has.  The examiner stated that there is no evidence in the literature to show that arthritis is a cause of PTSD.  The examiner also stated that it is less likely as not that the Veteran's degenerative changes and injuries were aggravated beyond their normal progression as a result of PTSD.

In December 2010, the same examiner provided an addendum to his report pursuant to the Board's November 2010 remand.  The examiner was to expound on the Veteran's theories of causation regarding his work during service as a medical corpsman and movement associated with his PTSD, as well as the left ankle disability of osteochondritis dessicans that was seen on x-ray at the prior examination (x-rays of the right ankle were normal).  In the addendum, the examiner indicated that he again reviewed the claims file.  The examiner reiterated that there is no significant evidence in the Veteran's service treatment records to show that there was any injury sustained in service or any aggravation, including to his right shoulder and left ankle.  Notably, the examiner stated that the Veteran's work as a medical corpsman has no significant bearing on the opinion.  The examiner stated that there is no evidence whatsoever that the type of vigilance causes arthritis.  It was noted that there are many physically strenuous occupations that do not result in that type of arthritis that the Veteran has claimed.  The examiner also gave the opinion that it is less likely as not that any other current diagnoses, including osteochondritis dessicans of the left ankle, was caused by or aggravated by service-connected PTSD.  This included constant movement associated with PTSD.  The examiner stated that the hyperawareness and constant movements associated with PTSD have not resulted in great wear and tear on the joints.

In consideration of the evidence of record, and based primarily on the VA orthopedist's medical opinions, the Board finds that the Veteran does not have a joint disorder, including degenerative joint disease of the ankles, knees, hips, back, shoulders, elbows, and wrists that had its clinical onset during, or is related to, his active military service; nor was it caused or aggravated by service-connected PTSD.  The opinion is persuasive because it was based on a review of the evidence of record and finds support in the record.  The examiner explained that there was no significant evidence of an in-service injury in the service treatment records, which is consistent with the Veteran not identifying any singular event, injury, or disease during service.  The examiner noted the Veteran's work as a medical corpsman and that did not change the opinion.  In fact, the examiner implied that it was not a medically plausible theory that work as a medical corpsman in and of itself could lead to the Veteran's current joint disorders.  The examiner also explained that hyperawareness and constant movements associated with PTSD were not the type of activities that resulted in great wear and tear on the joints.  

The Board has considered the Veteran's opinion on the matter.  Although it is shown that he had some medical training as a medical specialist during service, it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of problems affecting multiple joints and the possibility that the problems are related to work as a medical corpsman or PTSD symptoms.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner, an orthopedic surgeon who possesses the type of expertise necessary to address the matter, considered the Veteran's theories and they were not endorsed.  Thus, the Board accords substantial evidentiary weight to the VA examiner's medical opinion.  In light of the Board's finding, the Board concludes that service connection for a joint disorder is not warranted on a direct or secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310; Allen, 7 Vet. App. at 448.

Additionally, the Board notes that there is no objective evidence that arthritis of the ankles, knees, hips, back, shoulders, elbows, or wrists manifested to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, degenerative joint disease was first clinically documented in July 2005, which occurred over 30 years after service.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as December 23, 1975-one year after separation from service.  In fact, when he was seen for VA compensation examination in April 1975, arthritis was not diagnosed.  Thus, service connection is not warranted for arthritis of any of these joints on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for a joint disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a joint disorder, including degenerative joint disease of the ankles, knees, hips, back, shoulders, elbows, and wrists, is denied.


REMAND

A review of Virtual VA reveals that the RO issued a rating decision in September 2010 that awarded the Veteran an increased rating for service-connected PTSD from 50 percent to 70 percent.  A November 2010 letter to the Veteran shows that he filed a notice of disagreement (NOD) with decision although the actual NOD is not located in Virtual VA.  

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  There is no indication that an SOC has been furnished regarding the September 2010 decision, or at least no SOC has been associated with the claims file that is before the Board or Virtual VA.  Therefore, the issuance of a SOC is required regarding the issue of entitlement to an evaluation in excess of 70 percent for PTSD.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2011) regarding the issue of entitlement to an evaluation in excess of 70 percent for PTSD.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


